NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HONGJIE ZHAO,                                     No. 10-70582

               Petitioner,                        Agency No. A099-724-958

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Hongjie Zhao, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Zhao’s asylum application, visa application, and

testimony with regard to his address, employment, and reason for leaving China.

See id. at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). The agency reasonably rejected Zhao’s explanations for the

inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In

the absence of credible testimony, Zhao’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Zhao’s CAT claim is based on the same statements found not

credible, and the record does not otherwise compel the finding that it is more likely

than not that he would be tortured if returned to China, his CAT claim also fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70582